Title: To Benjamin Franklin from Clark & Cie.: Bills for Tableware, 3–4 June 1780
From: Clark & Cie.
To: Franklin, Benjamin


This invoice and lettre de voiture, or consignment note, signal the first significant purchase of tableware for an American foreign mission, one perhaps connected with the upcoming celebration of the Fourth of July. In previous years Franklin had rented tableware and other necessities, but by 1780, possibly believing that the war was far from over, he may well have decided that it would be cheaper to buy.
Ignoring the various French faïences, he chose an English product quite recently launched on the continental market. Generally known as creamware (in French, faïence fine), it had been perfected during the 1760’s by Josiah Wedgwood; one of its innovations was that it replaced the traditional tin glaze by a transparent lead glaze. Once he obtained Queen Charlotte’s patronage, Wedgwood called it Queen’s Ware, and such was the appellation that Sally Bache used in 1773 when, writing from Philadelphia, she urged her father to send some dishes over from England for the family’s use. She thought the raised pattern, or “sprigs,” was particularly elegant. We do not know whether Franklin obliged, but this was a line of goods with which he was certainly familiar.
Creamware eventually became so popular (“to be found in every inn from Russia to Spain”) that it helped provoke the collapse of  traditional earthenware-making techniques in England, France, and Holland. Its advantages were a refreshing neoclassical simplicity after a surfeit of rococo, easier handling because of its lighter weight, and greater resistance to chipping; its drawback, in some people’s eyes, was that it opened the way to industrialization.
Such characteristics were certain to please Franklin, but it seems surprising to see him “buy British” at the very time he was filled with a burning hatred against Britain. The clue to this paradox may have to do with industrial espionage. The French government, recognizing that France lagged behind England in technology, did its best to lure English workmen across the Channel, going as far as offering them a bribe to convert to Catholicism or a dowry to marry a French woman.
Such was the case for the creamware factory that opened in 1775 in Montereau, a pottery center southeast of Paris, long known for the excellence of its clay. A contract signed in 1774 specifies that the new company was financed by a 40,000 l.t. fund provided half by Holker fils, the son of Franklin’s Rouen friend John Holker, and half by Antoine and Robert Garvey, two brothers, who were also established in Rouen. It was run by two émigré Englishmen, William Clark of Newcastle and George Shaw of Burslem, to whom the French government promised a ten-year annual subsidy of 1,200 l.t. Their Parisian outlet was in the hands of M. Maisonneuve. It was from his shop on the rue St. Jacques that Josiah Wedgwood’s friend and partner, Thomas Bentley, traveling through France in the summer of 1776, purchased two small compotiers of Queen’s Ware for 24 sous. Unimpressed with the quality of this French counterfeit, the Englishman noted in his journal that “The models and glaze in general are very indifferent and the workmanship bad. … This ware is manufactured at Montremi [i.e., Montereau] sur la route d’Auxerre.”
 
I.
[June 3, 1780]
MANUFACTURE … DE FAYANCE ANGLOISE, des Sieurs Clark & Compagnie, établie à Montereau-faut-Yonne, en vertu d’Arrêt du Conseil du 15 Mars 1775, sous la dénomination de Queens Ware, ou Marchandises de la Reine.
Livré à Monsiegneur francklin à Passy par lesdits Sieurs Clark & Compagnie, Entrepreneurs de lad. Manufacture, les Marchandises ci-après;
Savoir:


1.
Grande Soupiere ronde avec le Plat à 7 l.t.
  7.  


2.
Ditto moins Grande avec idem à 6 l.t.
  12.  


2.
Terrines ovales avec idem à 24 l.t.
  48.  


12.
douze. Assiettes dt.[dont] 2 douze. a Soupe à 6 l.t.
  72.  


8.
Plats ronds pr. Entremets à 18 s.
  7. 4.


4.
Ditto d’Entrée à 24 s.
4.16.


2.
Ditto à 36 s.
3.12.


1.
Ditto à 48 s.
  2.  8


4.
Plats ovales à 18 s.
3.12



4.
Ditto à 24 s.
4.16.


4.
Ditto à 36 s.
  7. 4.


2.
Ditto à 48 s.
4.16.


2.
Saucieres et Plateaux à 44 s.
  4. 8.


4.
Saladiers moyens à 30 s.
  6.  


2.
Moutardiers et Cuillieres à 12 s.
  1. 4.


2.
huilliers à 4 l.t. 10 s.
  9.  


2.
Beuriers a 50 s.
  5.  


2.
Sucriers à desserts et Cuilliere à 3 l.t. 10 s. 7.
  7.  


2.
Verriers à 12 s. Verres à 5 l.t. 10 s.
  11.  


1.
Ditto a 8 Idem a 4 l.t. 10 s.
4.10.


2.
Seaux à Bouteilles à 3 l.t. 10 s.
  7.  


24.
Ditto à Verres à 20 s.
  24.  


2.
Pots à L’Eau et Cuvettes à 3 l.t. 10 s.
  7.  


1.
Grande Ecuelle et Plateau à 30 s.
1.10.


1.
Moyne.[Moyenne] Ditto et Idem à 25 s.
  1. 5.


1.
douze. Gobelets et Soucoupes à 5 s.
  5.  


1.
douze. Tasses et Soucoupes à 5 l.t.
  5.  


1.
Theyere à 36 s.
1.16.


1.
Pot à lait à 25 s.
  1. 5.


4.
Salières à 18 s.
3.12.


4.
Petites Bolles à 12 s.
  2. 8.


2.
Ditto à 24 s.
  2. 8.


1.
Ditto à 40 s.
  2.  


1.
Ditto à 3 l.t.
  3.  


2.
Sucriers à 15 s.
1.10.


4.
Compotiers à 15 s.
  3.  


4.
Ditto à 20 s.
  4.  


4.
Ditto à 24 s.
4.16.


4.
Plats quarré à 15 s.
3.


4.
Ditto à 24 s.
4.16.


4.
Ditto à 30.
  6.  


Pour La harrasse Paille &a.
  3.




322.16.




  10 7




333. 3



A Montereau Le 3. Juin 1780./.
MackintoshPour Messrs. Clark & Compie.
 
Notation: Pd by an Order on M. Grand.
 
II.
MANUFACTURE … De Terre-Poterie, façon d’Angleterre, des Sieurs Clark & Compagnie, établie à Montereau-faut-Yonne, en vertu d’Arrêt du Conseil du 15 Mars 1775, sous la dénomination de Queens-Ware, ou Marchandises de la Reine.
Monsieur,
du 4 Juin 1780.
A la garde de Dieu & conduite de Mrs les Entrepreneurs du Coche de Montereau nous vous envoyons une harasse de notre Marchandise Terre-Poterie, façon d’Angleterre, numérotées & pezant comme en marge trois cents cinquante Livres poids de marc lesquelles vous étant rendues bien conditionées dans l’espace de trois jours, vous lui payerez sa voiture à raison de Vingt Sols pr % pezant jusques a Paris & rien autre chose, & dans le cas de retard vous diminuerez le tiers de la voiture; & ce suivant l’avis de Vos très-humbles Serviteurs.
Crettépr Mrs Clarck et Compie. Entreprs.de la Manufre. de terre facond’angleterre A Montereaufaut-yonne



[In the margin]:
  Numéros.
  Poids


  
50
350


A Monsieur, Monsieur Maisonneuve au magazin anglois rue St Jacques au Coin de Celle la Parcheminerie A Paris
A Monsieur Monsieur Le Docteur franckelin, agent de l’amerique A Passy

 
Notation: voiture de montreau a paris de paris a pasy oficiés fort
Endorsed: Acct of Pottery 333 l.t.: 3.0
 
